Citation Nr: 1821733	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a permanent and total disability rating for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1994 to February 1998. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2015, a videoconference Board hearing was held before the undersigned. A transcript of the hearing is associated with the Veteran's claims file.

This matter has been remanded previously in January 2015 and May 2016 for additional development.


FINDING OF FACT

The Veteran served on active duty for more than ninety days during a period of war; however, the preponderance of the evidence indicates that his nonservice-connected disabilities do not preclude employment.


CONCLUSION OF LAW

The criteria for a grant of entitlement to a permanent and total disability rating for nonservice-connected pension purposes are not met. 38 U.S.C. § 1502, 1521, 5107 (2012); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.274 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice in August 2010. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to his claim, and the examinations adequately provide the findings necessary to a resolution to the appeal. 

The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Nonservice-Connected Pension

The Veteran generally contends that he is entitled to a nonservice-connected pension due to the nonservice-connected psychiatric and ankle disabilities that prevent him from working. VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities, which are not the result of willful misconduct. See 38 U.S.C.A. § 1521(a). Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct, and (3) meets the net worth requirements under 38 C.F.R. § 3.274 , and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.3, 3.23. See 38 U.S.C. §§ 1502, 1521; see also 38 C.F.R. § 3.3(a)(3).

As to the requirements of wartime service, a veteran meets the service requirements of this section if he served in the active military, naval, or air service (1) for ninety days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of ninety consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war. See 38 U.S.C.A. § 1521 (j); see also 38 C.F.R. § 3.3(a)(3).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress. 38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2. 

The threshold issue to initially address in a pension case is whether the veteran had the requisite period of wartime service. If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed. Here, it is undisputed that the Veteran had honorable active duty service from November 1994 to February 1998. Whereas this period includes at least ninety days of service during the Gulf War era, the Board finds that the Veteran has satisfied the threshold eligibility requirement for the nonservice-connected pension. See 38 U.S.C.A. § 1521(j); see also 38 C.F.R. § 3.3(a)(3).

The Board now turns to whether the Veteran is totally and permanently disabled due to his nonservice-connected disabilities. A veteran is considered to be permanently and totally disabled if he/she is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled; or (5) is age 65 or older. See U.S.C.A. § 1502(a); see also 38 C.F.R. § 3.3(a)(3)(vi)(A)(B).

In this case, the Veteran has not alleged and the record has not otherwise shown, that he is a patient in a nursing home or receiving disability benefits from the Social Security Administration. Thus, to qualify for nonservice-connected pension, the Veteran must satisfy the requirements of either 38 U.S.C.A. § 1502(a)(3) or § 1502(a)(4); 38 C.F.R. § 3.3. The Board notes that the Veteran is not of the age 65 or older; therefore, 38 C.F.R. § 3.3 is not applicable. 

The Board acknowledges the Veteran testified before the undersigned, in November 2015, that he was limited in his ability to work in his profession which was lawn care. The Veteran reported that he was able to work 20 to 30 hours per week and was self-employed. The Veteran reported that he was able to earn enough to sustain himself and pay his bills. The Veteran also reported that his education background consisted of 46 credit hours of college credit, a certified AC mechanic, a small engine mechanic, and a certified horticulturist. The Veteran reported that his ankle condition prevented lifting really heavy objects on a consistent basis and if needed he would wear ankle braces to help. He reported that when his ankle conditions flared-up he would have to turn down work and when working would cause him to have to rest frequently.  


A November 2010 VA examination report showed that that the VA examiner reported that the ankle condition limited the Veteran to standing 3 to 8 hours per day, with short rest periods. He was noted to be able to walk 1 to 3 miles. The Veteran was noted not to be working as unemployed due to being a prison inmate. The examiner remarked that the ankle conditions would impact occupational activities due to decreased mobility but no effects on usual activities would occur. Regarding work, the Veteran reported that he was assigned different duties while incarcerated that did not affect his ankle condition. 

An October 2017 VA examination report shows that the Veteran reported pain in both ankles especially if he hit the lateral aspect of ankles, which caused them to give out and become extremely painful. The Veteran also reported pain aggravated with standing for a long time or walking too much, and needing rest to get better. He reported ankle pain daily which would become aggravated if he overextended ankles such as when using a shovel. He reported that he had to wear ankle braces and high-tied shoes so ankles would not twist. When pain is aggravated he reported the need to elevate feet, take Ibuprofen, stop all movement and wrap them. He reported that it might take three days to regain full movement. The Veteran reported flare ups when overextending ankles or hitting ankles which caused loss of 100 percent range of motion. Walking long distances was also noted to cause reduced mobility. Impacts on employment were noted because he was a landscaper, he could not dig holes due do to having to overextend ankles. 

A November 2017 VA examination report showed that the Veteran was diagnosed with an unspecified mood disorder with possible psychotic symptoms. The examiner summarized the Veteran's level off occupation and social impairment as occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner reported that the Veteran was independent in his activities of daily living and was responsible for the finances for the home he lived in with his spouse. The Veteran reported that he was responsible for lawn care, his medications, and medical appointments. The Veteran reported leaving for work around 6:30 AM and returning between 5:00 PM and 7:00 PM. The Veteran reported working six days per week. He reported having completed 47 hours of college but has not obtained a degree, although he had completed several occupational certificates, including small engine repair, custodial technician, and HVAC. The Veteran reported that since discharge from the Army, he had worked at 15 different jobs and his longest job was his current job as being a self-employed landscaper. He reported doing this job for four years and was working between 40 to 45 hours per week, reporting that he was doing well financially. He reported that was insured and licensed and had one employee. 

A November 2017 VA examination report showed that the Veteran was diagnosed with bilateral osteoarthritis and ankle strain injuries. The Veteran was noted not to be a patient in a nursing home for long term care because of a disability or hospitalized. The Veteran was noted to be employed casually or seasonally for landscaping. After a review of the Veteran's medical records and claims file, the examiner reported that the ankle conditions did not prevent him from securing or following substantial gainful occupation.

After a review of the evidence of record, the Board finds that the Veteran's non-service connected disabilities do not render him unemployable. Reviewing his medical records and VA examination reports in their entirety does not affirm or imply that the Veteran's disabilities render him unemployable. Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole). In fact, they overwhelmingly indicate that he is capable of maintaining at least sedentary employment as the record shows that the Veteran is currently working and owns his own business as a landscaper working 6 days per week and an average 40 to 45 hours per week. Additionally, the Veteran has reported that he is doing well financially and able to pay his bills. Moreover, VA examiners have provided opinions that also weight against his claim, as they found that the nonservice-connected disabilities did not prevent the Veteran from working. 

As the evidence shows the Veteran is working full time in his own business and the medical evidence shows that his disabilities do not prevent him from employment, absent competent evidence to the contrary, the Board finds that the Veteran's disabilities do not render him unemployable. Therefore, his claim is denied.


ORDER

Entitlement to a permanent and total disability rating for nonservice-connected pension purposes is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


